BERDON, J.,
concurring. If a witness’ credibility may have any impact upon the outcome of a case, the trier of fact must determine that individual’s credibility in a proper manner through personal observation of the witness. I am still unable to appreciate my colleagues’ claim that a fact finder can determine an individual’s credibility based upon a reading of a cold transcript.
In this case, one of the three members of the reviewing committee, Caroline Wakefield, never attended a hearing, but merely read the record in order to make her determination. I can only assume the majority believes that administrative fact finders are clairvoy*709ant. What makes this case so egregious is that the two individuals who were present during the hearings and heard the live testimony of the witnesses disagreed as to whether the plaintiff violated the Rules of Professional Responsibility. It was Wakefield who cast the deciding vote to recommend that the plaintiff be reprimanded.
Relying on Pet v. Dept. of Health Services, 228 Conn. 651, 672, 638 A.2d 6 (1994), the majority concludes that “[t]he principle that members of an administrative agency may vote after reading the record is well recognized.” Such a conclusion is offensive to due process. Just as it would be absurd to conclude that a trial judge need only read a transcript of a witness’ testimony when the witness’ credibility is in issue, it is equally so with respect to an administrative hearing. Similarly, under the majority’s analysis, a member of the judicial review board need not attend a hearing before voting to sanction a judge, despite the fact that credibility is in issue. This can not be. Important issues are frequently decided in adjudicatory administrative hearings. In this case, for example, the administrative process involved the reprimand of an attorney that will stain his professional reputation. Therefore, my dissent in Peí has equal application in this case.
“Credibility must be assessed, as any trial judge will attest, not by reading the cold printed record, but by observing firsthand the witness’ conduct, demeanor and attitude. State v. Henning, 220 Conn. 417, 420, 599 A.2d 1065 (1991). An appellate court must defer to the trier of fact’s assessment of credibility because ‘[i]t is the [fact finder] . . . [who has] an opportunity to observe the demeanor of the witnesses and the parties; thus [the fact finder] is best able to judge the credibility of the witnesses and to draw necessary inferences therefrom.’ (Internal quotation marks omitted.) In re Juvenile Appeal (82-AB), 188 Conn. 557, 561, 452 A.2d 113 (1982). As a practical matter, it is inappropriate to *710assess credibility without having watched a witness testify, because demeanor, conduct and other factors are ‘not folly reflected in the cold, printed record.’ Kaplan v. Kaplan, 186 Conn. 387, 391, 441 A.2d 629 (1982).
“As Justice Cardozo recognized in Smith v. New York, 214 N.Y. 140, 144, 108 N.E. 214 (1915), the principle that credibility must be judged firsthand applies equally to administrative and judicial proceedings: ‘The Board is not in the strict sense a court . . . but its functions are judicial, and the requirement that witnesses shall be seen and heard by the judicial officer who is to weigh their testimony has been proved by experience to be a means so important for the ascertainment of truth as to entitle us to assume that it will not be lightly abandoned.’ (Citation omitted.) Similarly, in holding that a member of the Philadelphia city council would ‘be disqualified from voting on any of the charges [against a local official] that is supported by . . . evidence introduced when he was not present’; Marshall Impeachment Case, 363 Pa. 326, 343, 69 A.2d 619 (1949); the Supreme Court of Pennsylvania stressed the importance of observing testimony firsthand: ‘Not only what witnesses say but their manner and demeanor while testifying are important factors in passing on their credibility. The determination of whether or not a witness is worthy of belief depends upon the impression he makes when answering questions put to him on direct and cross-examination. It is possible, if not probable, that there will be conflicts or contradictions in the testimony, and the acceptance of the testimony of one witness and the rejection of the testimony of another witness necessitate that most careful attention be given each witness from the moment he is sworn or affirmed until his testimony is concluded.’ Id., 342.” Pet v. Dept. of Health Services, supra, 228 Conn. 695-96 (Berdon, J., dissenting).
*711For the above reasons, rule 7F1 of the Rules of Procedure of the State Grievance Committee, which allows a fact finder to cast a tie-breaking vote based upon a mere reading of the record, is constitutionally deficient. I concur in the result, however, because the plaintiff never objected to this procedure before the grievance committee.2 I agree with the remainder of the majority opinion.

 See footnote 11 of the majority opinion.


 General Statutes § 51-90h (a) provides: “Within fourteen days of the issuance to the parties of the proposed decision, the complainant and respondent may submit to the State-Wide Grievance Committee a statement in support of, or in opposition to, the proposed decision. The State-Wide Grievance Committee may, in its discretion, request oral argument.”